             Case 2:19-cv-00490-TSZ Document 123 Filed 03/05/21 Page 1 of 1




 1

 2

 3
                            UNITED STATES DISTRICT COURT
 4                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 5
       ESTATE OF WANGSHENG LENG, by
 6     and through administrator LIPING YANG,
 7                          Plaintiff,
                                                         C19-490 TSZ
 8         v.
                                                         MINUTE ORDER
 9     CITY OF ISSAQUAH, et al.,

10                          Defendants.

11
          The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
12
          (1)     Paragraph 1(a) of the Minute Order entered January 5, 2021, docket
13 no. 117, and Paragraph 3 of the Minute Order entered December 1, 2020, docket no. 112,
   are hereby VACATED.
14
          (2)     Defendants’ motion, docket no. 113, for a Daubert hearing is GRANTED,
15 and plaintiffs’ motion, docket no. 68, to exclude certain testimony of Irving Scher, Ph.D.,
   will be decided after such hearing. In light of the pending appeal, the Court defers
16 scheduling a Daubert hearing until after the Ninth Circuit issues a mandate.

17          (3)   This case is STAYED pending further order of the Court.

18          (4)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 5th day of March, 2021.
20
                                                     William M. McCool
21                                                   Clerk
22                                                   s/Gail Glass
                                                     Deputy Clerk
23

     MINUTE ORDER - 1
